
	

113 S577 IS: Resident Physician Shortage Reduction Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 577
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Nelson (for himself,
			 Mr. Reid, and Mr. Schumer) introduced the following bill; which
			 was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for the distribution of additional residency positions, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Resident Physician Shortage
			 Reduction Act of 2013.
		2.Distribution of
			 additional residency positions
			(a)In
			 generalSection 1886(h) of the Social Security Act (42 U.S.C.
			 1395ww(h)) is amended—
				(1)in paragraph
			 (4)(F)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
				(2)in paragraph
			 (4)(H)(i), by striking paragraphs (7) and (8) and inserting
			 paragraphs (7), (8), and (9);
				(3)in paragraph
			 (7)(E), by inserting paragraph (9), after paragraph
			 (8),; and
				(4)by adding at the
			 end the following new paragraph:
					
						(9)Distribution of
				additional residency positions
							(A)Additional
				residency positions
								(i)In
				generalFor each of fiscal years 2015 through 2019 (and
				succeeding fiscal years if the Secretary determines that there are additional
				residency positions available to distribute under clause (iii)(II)), the
				Secretary shall increase the otherwise applicable resident limit for each
				qualifying hospital that submits a timely application under this subparagraph
				by such number as the Secretary may approve for portions of cost reporting
				periods occurring on or after July 1 of the fiscal year of the increase. Except
				as provided in clause (iii), the aggregate number of increases in the otherwise
				applicable resident limit under this subparagraph shall be equal to 3,000 in
				each of fiscal years 2015 through 2019, of which at least 1,500 in each such
				fiscal year shall be used for full-time equivalent residents training in a
				shortage specialty residency program (as defined in subparagraph
				(F)(iii)).
								(ii)Process for
				distributing positions
									(I)Rounds of
				applicationsThe Secretary shall initiate 5 separate rounds of
				applications for an increase under clause (i), 1 round with respect to each of
				fiscal years 2015 through 2019.
									(II)Number
				availableIn each of such rounds, the aggregate number of
				positions available for distribution in the fiscal year as a result of an
				increase in the otherwise applicable resident limit (as described in clause
				(i)) shall be distributed, plus any additional positions available under clause
				(iii).
									(III)TimingThe
				Secretary shall notify hospitals of the number of positions distributed to the
				hospital under this paragraph as result of an increase in the otherwise
				applicable resident limit by January 1 of the fiscal year of the increase. Such
				increase shall be effective for portions of cost reporting periods beginning on
				or after July 1 of that fiscal year.
									(iii)Positions not
				distributed during the fiscal year
									(I)In
				generalIf the number of resident full-time equivalent positions
				distributed under this paragraph in a fiscal year is less than the aggregate
				number of positions available for distribution in the fiscal year (as described
				in clause (i), including after application of this subclause), the difference
				between such number distributed and such number available for distribution
				shall be added to the aggregate number of positions available for distribution
				in the following fiscal year.
									(II)Exception if
				positions not distributed by end of fiscal year 2019If the
				aggregate number of positions distributed under this paragraph during the
				5-year period of fiscal years 2015 through 2019 is less than 15,000, the
				Secretary shall, in accordance with the considerations described in
				subparagraph (B)(i) and the priority described in subparagraph (B)(ii), conduct
				an application and distribution process in each subsequent fiscal year until
				such time as the aggregate amount of positions distributed under this paragraph
				is equal to 15,000.
									(B)Distribution to
				certain hospitals
								(i)Consideration
				in distributionIn determining for which hospitals the increase
				in the otherwise applicable resident limit is provided under subparagraph (A),
				the Secretary shall take into account the demonstrated likelihood of the
				hospital filling the positions made available under this paragraph within the
				first 5 cost reporting periods beginning after the date the increase would be
				effective, as determined by the Secretary.
								(ii)Priority for
				certain hospitalsSubject to clause (iii), in determining for
				which hospitals the increase in the otherwise applicable resident limit is
				provided under subparagraph (A), the Secretary shall distribute the increase in
				the following priority order:
									(I)First, to
				hospitals in States with (aa) new medical schools that received
				Candidate School status from the Liaison Committee on Medical
				Education or that received Pre-Accreditation status from the
				American Osteopathic Association Commission on Osteopathic College
				Accreditation on or after January 1, 2000, and that have achieved or continue
				to progress toward Full Accreditation status (as such term is
				defined by the Liaison Committee on Medical Education) or toward
				Accreditation status (as such term is defined by the American
				Osteopathic Association Commission on Osteopathic College Accreditation), or
				(bb) additional locations and branch campuses established on or after January
				1, 2000, by medical schools with Full Accreditation status (as
				such term is defined by the Liaison Committee on Medical Education) or
				Accreditation status (as such term is defined by the American
				Osteopathic Association Commission on Osteopathic College
				Accreditation).
									(II)Second, to
				hospitals in which the resident level of the hospital is greater than the
				otherwise applicable resident limit during the most recent cost reporting
				period ending on or before the date of enactment of this paragraph.
									(III)Third, to
				hospitals that emphasize training in community health center or community-based
				settings or in hospital outpatient departments.
									(IV)Fourth, to
				hospitals that are eligible for incentive payments under section 1886(n) or
				1903(t) as of the date the hospital submits an application for such increase
				under subparagraph (A).
									(V)Fifth, to all
				other hospitals.
									(iii)Distribution
				to hospitals in higher priority group prior to distribution in lower priority
				groupsThe Secretary may only distribute an increase under
				subparagraph (A) to a lower priority group under clause (ii) if all qualifying
				hospitals in the higher priority group or groups have received the maximum
				number of increases under such subparagraph that the hospital is eligible for
				under this paragraph for the fiscal year.
								(C)Requirements
				for use of additional positions
								(i)In
				generalSubject to clause (ii), a hospital that receives an
				increase in the otherwise applicable resident limit under subparagraph (A)
				shall ensure, during the 5-year period beginning on the effective date of such
				increase, that—
									(I)not less than 50
				percent of the positions attributable to such increase are used to train
				full-time equivalent residents in a shortage specialty residency program (as
				defined in subclause (F)(iii)), as determined by the Secretary at the end of
				such 5-year period;
									(II)the total number
				of full-time equivalent residents, excluding any additional positions
				attributable to such increase, is not less than the average number of full-time
				equivalent residents during the 3 most recent cost reporting periods ending on
				or before the effective date of such increase; and
									(III)the ratio of
				full-time equivalent residents in a shortage specialty residency program (as so
				defined) is not less than the average ratio of full-time equivalent residents
				in such a program during the 3 most recent cost reporting periods ending on or
				before the effective date of such increase.
									(ii)Redistribution
				of positions if hospital no longer meets certain requirementsIn
				the case where the Secretary determines that a hospital described in clause (i)
				does not meet the requirements of such clause, the Secretary shall—
									(I)reduce the
				otherwise applicable resident limit of the hospital by the amount by which such
				limit was increased under this paragraph; and
									(II)provide for the
				distribution of positions attributable to such reduction in accordance with the
				requirements of this paragraph.
									(D)Limitation
								(i)In
				generalExcept as provided in clause (ii), a hospital may not
				receive more than 75 full-time equivalent additional residency positions in the
				aggregate under this paragraph over the period of fiscal years 2015 through
				2019.
								(ii)Increase in
				number of additional positions a hospital may receiveThe
				Secretary shall increase the aggregate number of full-time equivalent
				additional residency positions a hospital may receive under this paragraph over
				such period if the Secretary estimates that the number of positions available
				for distribution under subparagraph (A) exceeds the number of applications
				approved under such subparagraph over such period.
								(E)Application of per resident amounts for
				primary care and nonprimary careWith respect to additional residency
				positions in a hospital attributable to the increase provided under this
				paragraph, the approved FTE per resident amounts are deemed to be equal to the
				hospital per resident amounts for primary care and nonprimary care computed
				under paragraph (2)(D) for that hospital.
							(F)DefinitionsIn
				this paragraph:
								(i)Otherwise
				applicable resident limitThe term otherwise applicable
				resident limit means, with respect to a hospital, the limit otherwise
				applicable under subparagraphs (F)(i) and (H) of paragraph (4) on the resident
				level for the hospital determined without regard to this paragraph but taking
				into account paragraphs (7)(A), (7)(B), (8)(A), and (8)(B).
								(ii)Resident
				levelThe term resident level has the meaning given
				such term in paragraph (7)(C)(i).
								(iii)Shortage
				specialty residency programThe term shortage specialty
				residency program means the following:
									(I)Prior to report
				on shortage specialtiesPrior to the date on which the report of
				the National Health Care Workforce Commission is submitted under section 3 of
				the Resident Physician Shortage Reduction Act
				of 2013, any approved residency training program in a specialty
				identified in the report entitled The Physician Workforce: Projections
				and Research into Current Issues Affecting Supply and Demand, issued in
				December 2008 by the Health Resources and Services Administration, as a
				specialty whose baseline physician requirements projections exceed the
				projected supply of total active physicians for the period of 2005 through
				2020.
									(II)After report
				on shortage specialtiesOn or after the date on which the report
				of the National Health Care Workforce Commission is submitted under such
				section, any approved residency training program in a physician specialty
				identified in such report as a specialty for which there is a
				shortage.
									.
				(b)IME
				(1)In
			 generalSection 1886(d)(5)(B)(v) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)(v)), in the second sentence, is amended by striking
			 subsections (h)(7) and (h)(8) and inserting “subsections (h)(7),
			 (h)(8), and (h)(9).
				(2)Conforming
			 provisionSection 1886(d)(5)(B) of the Social Security Act (42
			 U.S.C. 1395ww(d)(5)(B)) is amended—
					(A)by redesignating
			 clause (x), as added by section 5505(b) of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), as clause (xi) and moving such clause
			 4 ems to the left; and
					(B)by adding after
			 clause (xi), as redesignated by subparagraph (A), the following clause:
						
							(xii)For discharges occurring on or after
				July 1, 2015, insofar as an additional payment amount under this subparagraph
				is attributable to resident positions distributed to a hospital under
				subsection (h)(9), the indirect teaching adjustment factor shall be computed in
				the same manner as provided under clause (ii) with respect to such resident
				positions.
							.
					3.Study and report
			 by national health care workforce commission
			(a)StudyThe National Health Care Workforce
			 Commission established under section 5101 of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) shall conduct a study of the physician
			 workforce. Such study shall include the identification of physician specialties
			 for which there is a shortage, as defined by the Commission.
			(b)ReportNot later than January 1, 2016, the
			 National Health Care Workforce Commission shall submit to Congress a report on
			 the study conducted under subsection (a), together with recommendations for
			 such legislation and administrative action as the Commission determines
			 appropriate.
			4.Study and report
			 on strategies for increasing diversity
			(a)StudyThe
			 Comptroller General of the United States (in this section referred to as the
			 Comptroller General) shall conduct a study on strategies for
			 increasing the diversity of the health professional workforce. Such study shall
			 include an analysis of strategies for increasing the number of health
			 professionals from rural, lower income, and underrepresented minority
			 communities, including which strategies are most effective for achieving such
			 goal.
			(b)ReportNot later than 2 years after the date of
			 the enactment of this Act, the Comptroller General shall submit to Congress a
			 report on the study conducted under subsection (a), together with
			 recommendations for such legislation and administrative action as the
			 Comptroller General determines appropriate.
			
